Title: To George Washington from Major General William Phillips, 19 June 1780
From: Phillips, William
To: Washington, George



Sir
New York June 19th 1780

His Excellency General Sir Henry Clinton upon his arrival at New York has had the goodness to inform me that he gave permission, previous to his departure from Charles-Town South Carolina, that Major General Lincoln might go to Philadelphia upon his parole, that Officer having very earnestly solicited for it, proposing among other matters to negotiate for a General Exchange of Prisoners of War including, also, the Troops of Convention—Major General Lincoln conceiving it most likely that such an Event might directly take place.
Upon my hearing this I was struck with a strong desire of assisting in so humane a purpose as that of a General Exchange, imagining my particular knowledge of the State of the Troops of Convention and of the Prisoners of War might greatly assist towards the necessary regulations for Exchanging so great a number of Prisoners on both Sides—I took the liberty, therefore, of proposing to Sir Henry Clinton that I might go to Philadelphia and meet Major General Lincoln there, where by acting in concert we might facilitate the purpose of a General Exchange which it is presumed must naturally be the wish of Your Excellency as well as of Sir Henry Clinton.
His Excellency The General has been pleased to permit me to go to Philadelphia under no particular description of a Commission but merely as an Individual, and His Excellency has further given me leave to pursue this intention by making any application to you, Sir, I might think necessary.
I have the honour, therefore, to propose to you, Sir, that I may go to Philadelphia for the purpose of meeting Major General Lincoln there who must be by this time arrived, and I request to have the liberty of passing through Your Excellency’s Head Quarters, where possibly by

conversations with you, Sir, upon the Subject of Exchanges, previous to my reaching Philadelphia, a number of leading matters may be adjusted to prevent any delay in an intention which humanity urges so strongly to have compleated.
It is quite unnecessary for me to point out to Your Excellency the distresses of the Prisoners of War in South Carolina for, with every effort for their advantage, they must, being uncloathed and necessarily in confinement, be subject not only to Inconveniences but to diseases, which I have heard Sir Henry Clinton express great concern for, and I am sure his humanity upon this occasion will prevail upon him to give his immediate consent to their general release whenever it can be done with safety and propriety to his own Troops who are now equally Suffering a State of Captivity.
I request this letter, by being addressed to you, may not be considered as any want of attention to the American Congress, but I have imagined the situation of parole in which I stand points out to me any application relating to it should go properly to Your Excellency.
I will request an immediate answer to this letter. I have the honour to be, Sir, with great personal respect Your Excellency’s most obedient and most humble Servant

W. Phillips

